20-3999
     Singh v. Garland
                                                                                   BIA
                                                                           A205 586 261

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 16th day of December, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            REENA RAGGI,
 9            RICHARD J. SULLIVAN,
10            WILLIAM J. NARDINI,
11                 Circuit Judges.
12   _____________________________________
13
14   MANPREET SINGH,
15            Petitioner,
16
17                      v.                                       20-3999
18                                                               NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Jaspreet Singh, Esq., Jackson
25                                      Heights, NY.
26
27   FOR RESPONDENT:                    Brian M. Boynton, Assistant
28                                      Attorney General; Anthony C.
29                                      Payne, Assistant Director; Raya
 1                                 Jarawan, Trial Attorney, Office of
 2                                 Immigration Litigation, United
 3                                 States Department of Justice,
 4                                 Washington, DC.
 5
 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10       Petitioner Manpreet Singh, a native and citizen of India,

11   seeks review of an October 28, 2020, decision of the BIA

12   denying his motion to reopen.          In re Manpreet Singh, No. A205

13   586 261 (B.I.A. Oct. 28, 2020).              We assume the parties’

14   familiarity with the underlying facts and procedural history.

15       As    an   initial   matter,   contrary     to   the   Government’s

16   argument, Singh timely petitioned for review of the BIA’s

17   denial of his motion to reopen when he filed his petition on

18   the Monday following the Friday, November 27, 2020, deadline

19   given that the Court was administratively closed on that

20   Friday.   See 8 U.S.C. § 1252(b)(1) (“The petition for review

21   must be filed not later than 30 days after the date of the

22   final order of removal.”); Fed. R. App. P. 26(a)(1), (a)(3)(A)

23   (extending the filing deadline when the clerk’s office is

                                        2
 1   closed on the last day of the filing period).                     The only

 2   decision before us is the BIA’s denial of Singh’s motion to

 3   reopen.     See Ke Zhen Zhao v. U.S. Dep’t of Just., 265 F.3d

 4   83, 89–90 (2d Cir. 2001).           We review the BIA’s denial of a

 5   motion to reopen for abuse of discretion and its finding that

6    country conditions have not changed for substantial evidence.

7    Jian Hui Shao v. Mukasey, 546 F.3d 138, 168–69 (2d Cir. 2008).

8        In his motion to reopen, Singh asserted that members of

9    the Bharatiya Janata Party (“BJP”) and the police had recently

10   beaten his brother and detained and threatened his father in

11   an effort to locate him and punish his brother on account of

12   their support for the Akali Dal Mann Party.                As support, he

13   submitted    his    own   written   statement     and   general    country

14   conditions evidence.

15       It is undisputed that Singh’s 2020 motion to reopen was

16   untimely because he filed it almost three years after his

17   removal     order    became   final      in   2017.        See    8 U.S.C.

18   § 1229a(c)(7)(C)(i)       (establishing       a   90-day    deadline   for

19   filing a motion to reopen); 8 C.F.R. § 1003.2(c)(2) (same).

20   Although this limitation does not apply if reopening is sought

21   to apply for asylum “based on changed country conditions
                                          3
 1   arising in the country of nationality or the country to which

 2   removal has been ordered,” 8 U.S.C. § 1229a(c)(7)(C)(ii);

 3   8 C.F.R. § 1003.2(c)(3), the BIA did not err in finding that

 4   this exception did not apply because Singh’s evidence did not

 5   rebut      the       agency’s        underlying      adverse   credibility

 6   determination or establish changed conditions in India, see

 7   Matter of F-S-N-, 28 I. & N. Dec. 1, 3 (B.I.A. 2020) (“[T]o

 8   prevail    on    a     motion   to    reopen    alleging   changed   country

 9   conditions where the persecution claim was previously denied

10   based on an adverse credibility finding in the underlying

11   proceedings, the respondent must either overcome the prior

12   determination or show that the new claim is independent of

13   the evidence that was found to be not credible.”).

14       The BIA did not err in discounting                     Singh’s   unsworn

15   statement as evidence of changed conditions because, in a

16   decision affirmed by this Court, Singh was previously found

17   not credible.        See Y.C. v. Holder, 741 F.3d 324, 332 (2d Cir.

18   2013) (“We generally defer to the agency’s evaluation of the

19   weight to be afforded an applicant’s documentary evidence.”);

20   Qin Wen Zheng v. Gonzales, 500 F.3d 143, 146–49 (2d Cir. 2007)

21   (holding        that     the     agency        may   decline   to     credit
                                             4
 1   unauthenticated evidence submitted with a motion to reopen by

 2   an    asylum    applicant         who    was    found   not    credible     in   the

 3   underlying proceeding).                 Moreover, Singh’s new allegation,

 4   that a different political party was targeting him because of

 5   his support for the Akali Dal Mann Party, did not rebut the

 6   underlying adverse credibility determination – which rejected

 7   the    entirety       of    his   testimony      –   including     his     asserted

 8   involvement in the Akali Dal Mann Party.                       See Kaur v. BIA,

 9   413 F.3d 232, 234 (2d Cir. 2005) (finding no error in the

10   BIA’s determination that “evidence submitted by petitioner in

11   support of . . . motion was not ‘material’ because it did not

12   rebut the adverse credibility finding that provided the basis

13   for    the     IJ’s    denial      of    petitioner’s         underlying    asylum

14   application”).

15          Because Singh failed to rebut the adverse credibility

16   determination, we need not consider his challenge to the BIA’s

17   alternative basis for denying his motion – his failure to

18   show     changed           conditions      in     India.          See     8 U.S.C.

19   § 1229a(c)(7)(B), (C); Kaur, 413 F.3d at 234; see also INS v.

20   Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule courts

21   and agencies are not required to make findings on issues the
                                                5
 1   decision of which is unnecessary to the results they reach.”).

 2   Regardless, the BIA reasonably found that Singh’s evidence

 3   did not establish a material change for members of the Akali

 4   Dal Mann Party, but rather evinced only a continuation of

 5   conflicts between members of opposing political parties.          See

 6   8 U.S.C. § 1229a(c)(7)(C)(ii); see also In re S-Y-G-, 24 I.

 7   & N. Dec. 247, 253 (B.I.A. 2007) (“In determining whether

 8   evidence   accompanying    a   motion   to   reopen   demonstrates   a

 9   material change in country conditions that would justify

10   reopening,   [the   BIA]   compare[s]    the   evidence   of   country

11   conditions submitted with the motion to those that existed at

12   the time of the merits hearing below.”).               Because Singh

13   failed to demonstrate a material change in conditions, the

14   BIA did not abuse its discretion in denying his motion to

15   reopen as untimely.    See 8 U.S.C. § 1229a(c)(7)(C).

16       For the foregoing reasons, the petition for review is

17   DENIED.    All pending motions and applications are DENIED and

18   stays VACATED.

19                                   FOR THE COURT:
20                                   Catherine O’Hagan Wolfe,
21                                   Clerk of Court


                                       6